Citation Nr: 1611334	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  08-30 732	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a gastrointestinal disorder, including gastroenteritis and gastroesophageal reflux disease (GERD).
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972 and from September 1972 to September 1988.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In support of these claims, the Veteran testified at a videoconference hearing in June 2014 before the undersigned Veterans Law Judge of the Board.  A transcript of the proceeding is in the claims file, so of record.

The Board remanded these claims in January 2015 for further development, including for a necessary medical examination and accompanying opinion.  After having the Veteran undergo this requested VA examination for this opinion, the Appeals Management Center (AMC) readjudicated these claims but continued to deny them in an April 2015 Supplemental Statement of the Case (SSOC).  So these claims are again before the Board for further appellate consideration.  

Several other claims that also previously were on appeal, however, either were dismissed in the Board's prior decision since withdrawn, adjudicated and denied, or reopened on the basis of new and material evidence and then also remanded.  And, in an April 2015 rating decision on remand, the AMC granted those claims for service connection for bilateral pes planus, hallux valgus of the right foot, hallux valgus of the left foot, allergic rhinitis, onychomycosis (previously evaluated as bilateral tinea pedis), residual scar of the right foot status post bunionectomy, and residual scar of the left foot status post bunionectomy.  The Veteran has not since, in response, separately appealed either the initial ratings or effective dates assigned for these now service-connected disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).  So these claims are no longer being disputed.

Regrettably, the Board must again remand the claim of entitlement to service connection for a gastrointestinal disorder, inclusive of gastroenteritis and GERD, because this claim requires still further development before being decided on appeal.  However, the Board instead is going ahead and deciding the claim for service connection for sinusitis since no further development of this other claim is required.


FINDING OF FACT

The evidence is at least in relative equipoise with respect to whether the Veteran's sinusitis incepted during his 20 years of active military service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's sinusitis was incurred during his active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a benefits claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Since, however, the Board is fully granting this claim of entitlement to service connection for sinusitis, there is no need to discuss whether VA has satisfied its preliminary notice and assistance obligations because, even if the Board was to assume for the sake of argument that VA has not, this still would be inconsequential and, therefore, at most amount to nonprejudicial, i.e., harmless error.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also 38 C.F.R. § 20.1102.

II.  Legal Criteria and Analysis

The Veteran contends that he had symptoms of sinusitis during his time in the military and has continued to since his discharge, up to the present.

Establishing entitlement to service connection generally requires having competent and credible (so probative) evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation or "nexus" between the disease or injury in service and the disability being presently claimed.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Pursuant to 38 C.F.R. § 3.303(b), a claimant alternatively may establish the second and third elements by demonstrating continuity of symptomatology since service, but only for the disabilities specifically identified as "chronic" in § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sinusitis is not one of the qualifying diseases.  Still, service connection may be granted for any disease initially diagnosed after service, if the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

First as concerning whether the Veteran has the required current diagnosis of the claimed disability, his private treatment records confirm he has sinusitis.  Furthermore, although the VA compensation examiner in March 2015 did not diagnose chronic sinusitis, he conceded the Veteran has this disease.

Resolution of this claim therefore turns, instead, on whether this disease started during the Veteran's service or is otherwise related or attributable to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").


Regarding this posited correlation, the Veteran's service treatment records (STRs) indicate he sought treatment for sinusitis or possible symptoms of this disease during his active military service.  An X-ray in December 1976 revealed he had minimal changes of the frontal sinus but possible ethmoids.  There additionally was density in the maxillary antrum.  His STRs also subsequently show a diagnosis of rhinosinusitis in May 1984.  He had 20 years of service in the military when he retired some 4 years later, in September 1988.

As for whether the Veteran's current sinusitis dates back to his service or is otherwise related or attributable to his service, the VA compensation examiner that was asked to comment on this in March 2015 provided a positive nexus opinion.  As the Board had directed when remanding this claim, this VA examiner was requested to review the record and provide a medical opinion on whether any diagnosed respiratory conditions, including especially sinusitis or rhinitis, began during the Veteran's active military service or are otherwise causally linked to any incident of his service.  In response, the VA examiner determined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  He explained that the Veteran had no issues related to the claimed condition prior to military service, and that the onset of the condition instead was during service, documented in the service medical records.  This examiner pointed out that, in the remarks section, the Veteran indicated that he had started experiencing a sinus condition in 1972 when he presented with complaints of frontal headaches, tenderness at frontal sinus and nasal obstruction.  In December 1976, so also while in service, he had a sinus series that showed probable minimal changes of sinusitis of frontal sinus and possibly ethmoids.  There was also density noted at the maxillary antrum.  Lastly, this VA examiner explained that there is evidence of current, chronic, and continuous treatment and care.  Therefore, he concluded that a nexus has been established between the current sinusitis and the symptoms and issues the Veteran had during his service.


Certainly then, the evidence is at least in relative equipoise on this determinative issue of causation, if not entirely favorable to the Veteran's claim.  And in this circumstance his claim must be granted rather than denied.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Instead, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed.


ORDER

The claim of entitlement to service connection for sinusitis is granted.


REMAND

The Board regrets the even further delay that will result from again remanding, rather than deciding, the Veteran's remaining claim for service connection for a gastrointestinal disorder - including gastroenteritis and GERD.  But another remand is required for still further development of this claim so that it, in turn, receives all consideration warranted.

The Board previously remanded this claim in January 2015 to provide the Veteran a VA compensation examination for a needed opinion.  The Board noted in the remand that he had been diagnosed with gastroenteritis on several occasions in service and additionally in August 2007, so during the pendency of this claim.  That notwithstanding, the January 2015 VA examiner did not find any intestinal disorders on examination, but documented the Veteran had a diagnosis of diverticulitis based on review the evidence.  This examiner then provided an opinion on whether the Veteran's diverticulitis was related to his military service.  

Private treatment records dated in August 2007, however, as mentioned show a diagnosis additionally of gastroenteritis.  Furthermore, a VA treatment record dated in January 2015 shows the Veteran was diagnosed with GERD in July 2009, and he was currently receiving medication to treat the condition.  The January 2015 VA compensation examiner, however, did not provide any medical opinion concerning whether the current gastroenteritis and GERD are attributable to the Veteran's service or date back to his service.  The only opinion offered concerned instead diverticulitis.  Consequently, additional (supplemental) medical comment is needed before deciding this remaining claim.

There also seemingly are additional VA treatment records needing to be obtained, so they should be and associated with the file so they, too, may be considered in deciding this claim.

Accordingly, this claim is again REMANDED for the following additional development consideration:

1. Obtain and associate with the claims file all outstanding VA treatment records as concerning the Veteran's claim of entitlement to service connection for a gastrointestinal disorder, regardless of particular diagnosis, so not just for diverticulitis but also to include gastroenteritis and GERD from January 2006 to June 2012 and from January 2015 to the present from the South Texas Veterans Health Care System.  All appropriate documentation and procedures should be followed for obtaining these additional records and appropriately notifying the Veteran in the event they cannot be obtained.

If there also are private treatment records needing to be obtained, obtain them as well.

2. 
After receiving all additional records and associating them with the claims file, obtain additional comment (an addendum medical nexus opinion) concerning the origins of the Veteran's gastrointestinal disorder.  The prior, January 2015, VA examiner only commented on the etiology of the Veteran's diverticulitis, not also on the Veteran's additional diagnoses of gastroenteritis and GERD, so they, too, must be considered.

Although the examiner must consider all of the relevant evidence in the claims file, he/she should note especially that the Veteran was treated for gastroenteritis in May 1971, May 1972, March 1973, March 1977, November 1977, and January 1979.

There additionally have been diagnosis of gastroenteritis in August 2007 and of GERD more recently in July 2009.

It is essential the examiner provide explanatory rationale for the opinion on the origins of these disorders, based on his/her review of the relevant evidence of record, clinical experience, medical expertise, and established medical principles.  As part of his or her rationale, the examiner is asked to address the lay statements of continuous or recurrent symptoms since discharge from service.

3. 
The readjudicate this remaining claim of entitlement to service connection for a gastrointestinal disorder, inclusive of diverticulitis, gastroenteritis and GERD, in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


